Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/05/2019, 02/05/2019, 02/05/2019, 02/12/2019, 08/14/2019, 12/16/2021, 04/07/2022, and 08/02/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, this submission of the information disclosure statement is being considered by the examiner.
Response to Amendment
1.	The amendment filed 06/13/2022 has been entered. Currently, claims 1, 4-6, 9-10, and 22-25 remain pending in the application. Independent claims 1, 19, and 20 were amended by the Applicant, without the addition of new matter, to include further narrowing limitations. Additionally, claims 9, 11, 13-14, 17, 18-20, and 25 were amended to correct previous claim objections and 35 USC 112(b) rejections that were set forth in the Non-Final Office Action mailed 12/15/2022.
Response to Arguments
The Declaration under 37 CFR 1.132 filed 06/13/2022 is insufficient to overcome the rejection of claim 1, 4-6, 9-10, and 22-25  based upon 35 USC § 103 as set forth in the last Office action because the facts presented are not germane to the rejection at issue. Paragraphs 16-17, 21, 25, and 31 of the Declaration state that the “subject application provides for unexpectedly and unpredictably superior results as given by the weight distribution and timing of maximum angle given by ethylene vinyl acetate and lack of strap fastener anchors” However, these features do not differentiate the claimed subject matter of the present invention from the combination of Hu as modified in view of Kim in view of Hall in view of Bean in view of Perkins as a whole. 
In the Declaration, Paragraph 17 and Remarks, Page, 13, Paragraph 4 to Page 14, Paragraph 3 filed 06/13/2022, it is argued that “one of ordinary skill would not have thought to make an orthopedic walker of Hu consisting of ethylene vinyl acetate of Hall without additional supports and splints.” 
In response to Declaration, Paragraph 17 and Remarks, Page, 13, Paragraph 4 to Page 14, Paragraph 3, Hu discloses (Paragraph 84) that the strut material may be flexible, whether or not the strut is continuous or segmented. Therefore, Hu is able to modified for the ethylene vinyl acetate material of Hall for the advantage to provide the desired lightweight, rigidity, and flexibility (Hall, Paragraph 20). The additional support 126 of Hall is not included in the struts 210 of Hu, as Hu allows for the struts 210 to be flexible, and therefore is modified to be made from just ethylene vinyl acetate. 
In the Declaration, Paragraphs 21 and 35 and Remarks, Page 18, Paragraph 1, it is argued that “the prior art reference would not teach to a skilled person how to modify a conventional strut walker like Hu with Hall and other reference, which require external straps and fasteners to secure a limb, to design an orthopedic walker as claimed. 
In response to Declaration, Paragraphs 21 and 35 and Remarks, Page 18, Paragraph 1, although Hu has fastener straps, these straps do not teach away from the modification of Hu with Hall because Hu discloses (Paragraph 84) that the strut material may be flexible. Therefore, Hu is able to modified for the ethylene vinyl acetate material of Hall for the advantage to provide the desired lightweight, rigidity, and flexibility (Hall, Paragraph 20). Thus, the combination of Hu as modified in view of Kim in view of Hall in view of Bean in view of Perkins results in the design of the orthopedic walker as claimed. To distinguish the lack of fasteners in the present invention compared to that of the prior art, the claims would need to recite “an orthopedic walker consisting of a body” not an “orthopedic walker comprising a body” such that other features like fastener anchors are not included in the scope of the claims. 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
The rejection below maintains the current prior art of record: Hu et al. (U.S. Patent Pub. No. 20070293798), is applied for disclosing the crux of the invention, and secondary references, Kim (WO 2017160064 A1), Hall et al. (U.S. Patent Pub. No. 20100287793), Bean et al. (U.S. Patent Pub. No. 20170296373), Mollica (U.S. Patent No. 7455651), Barberio (U.S. Patent Pub. No. 20070191749), and Fuller et al. (U.S. Patent No. 5496263), are incorporated to teach secondary features of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9-13, 16, 18-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (U.S. Patent Pub. No. 20070293798) in view of Kim (WO 2017160064 A1) and in further view of Hall et al. (U.S. Patent Pub. No. 20100287793) and Bean et al. (U.S. Patent Pub. No. 20170296373) and Perkins (U.S. Patent Pub. No. 20140039368).
Regarding claim 1, an embodiment of Figure 21 of Hu discloses (Paragraphs 18, 21, 77, 80, 83, 100, 116; Figure 21) an orthopedic walker 200 (Figure 21, walker 200), comprising: a body 210 (Paragraph 77 and Figure 21, struts 210 comprising frame members 214), wherein the body 210 defines exterior and interior surfaces (Figure 21, interior and exterior walls of the struts 210); the body 210 defining an upper receiving section 216 (Figure 21), a lower receiving section 202 (Figure 21), and a footbed 204 (Figure 21); wherein the upper receiving section 216 includes first and second portions (Figure 21, left and right main bodies 216) divided by a median plane XXII (Figure 21, median plane is given by line XXII, which divides left and right main bodies 216) of the orthopedic walker 200; wherein the body 210 defines elongate anterior and posterior openings 1,2 (Paragraph 80 and see Modified Figure 1 below, anterior 2 and posterior 1 openings between struts 210 located at median plane line XXII. The struts may be of a high-top walker to secure the leg from a facture below the knee, such that the anterior and posterior openings have a greater length than width, and thereby are construed as elongate) opposite one another along the medial plane XXII of the body 210 spacing the first and second portions apart from one another along both posterior and anterior sides (Figure 21, left and right main bodies 216 spaced apart by anterior and posterior opening); wherein the elongate posterior opening 1 (see Modified Figure 1 below) extends from a proximal end of the upper receiving section 216 to a posterior end of the footbed 204 and the elongate anterior opening 2 (see Modified Figure 1 below) extends from a proximal end of the upper receiving section 216 to an anterior end of the footbed 204, the elongate anterior and posterior openings being separate from one another (Figure 21, anterior and posterior openings between struts 210 are separate from one another).

    PNG
    media_image1.png
    716
    747
    media_image1.png
    Greyscale

However, the embodiment of Figure 21 of Hu fails to explicitly disclose wherein the exterior and interior surfaces with a variable thickness therebetween; the first and second portions are arranged to articulate about or from the medial plane to expand or retract a variable distance between the first and second portions of the upper receiving sections.
In  a first embodiment,  Hu teaches (Paragraph 18, 59; Figures 1-2) an analogous orthopedic walker 32 (Paragraph 55 and Figure 2, walker 32) with an analogous body 34,36,38 (Paragraph 55 and Figure 2, two struts 36, plastic base member 34, and outsole 38) wherein the analogous exterior and interior surfaces (Figure 2, interior and exterior walls of the struts 36, plastic base member 34, and outsole 38) with a variable thickness therebetween (Paragraph 18, 59 , Reduced thickness zone 62 located below the upper end of the struts but at least an inch or two above the ankle joint); the analogous first and second portions (Figures 1-2, left and right upper proximal portion of struts 36) are arranged to articulate (Paragraph 18 and 59, Reduced thickness zone 62 can provide medial/lateral flexibility or hinge points to accommodate patients with relatively large lower legs) about or from the analogous median plane (Figure 1, median plane located at center of the anterior/posterior side of brace) to expand or retract a variable distance (Paragraph 18, 59, upper portion of the strut flexes outward to accommodate larger leg sizes) between the analogous first and second portions (Figures 1-2, left and right upper proximal portion of struts 36) of the analogous upper receiving section (Figures 1-2, upper proximal portions of struts 36).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first and second portions of the upper receiving section in the embodiment of Figure 21 of Hu, to include the median plane articulation as taught by the first embodiment of Hu, in order to provide an improved orthopedic walker that has reduced thickness zones for increased flexibility of the strut to accommodate patients with larger lower legs (first embodiment of Hu, Paragraphs 18, 59). 
However, Hu as modified also fails to explicitly disclose a body having a unitary construction; the lower receiving section adjacent to the first and second portions is arranged to articulate about or from the medial plane to expand or retract a variable distance between the first and second portions of the upper receiving sections; wherein the body consists of the upper receiving section, the lower receiving section, and the footed as a continuous structure.
Kim teaches (Pages 5/86, Paragraphs 4, 9; Page 6/86, Paragraphs 2-3; Figure 1) an analogous orthopedic walker 1 (Page 5/86, Paragraph 9, and Figure 1, Leg protector 1) comprising an analogous body 10,20 (Page 6/86, Paragraph 2-3, and Figure 1,) having a unitary construction (Page 6/86, Paragraph 2-3, bottom plate portion 10 and the protective portion 20 are integrally formed by a single elastic material), wherein the analogous lower receiving section (Figure 1, lower portion of protection part 20 that is configured to receive portions of a user’s instep inferior to the ankle) adjacent to (Figure 1, upper portion of protection part 20 configured to be located above a user’s ankle adjacent to lower portion of protection part 20 below a user’s ankle) the analogous first and second portions (Figure 1, upper portion of protection part 20) is arranged to articulate about or from (Page 5/86, Paragraph 4, Preferably, the bottom plate portion 10 and the protective portion 20 are integrally formed by a single elastic material, and can provide a firm support function and flexible deformation function appropriately by the thickness and coupling structure of the material for each part) the analogous medial plane 100 (see Modified Figure 2 below) to expand or retract a variable distance (Page 5/86, Paragraph 4, lower portion of protection part 20 that is elastically formed to include an opening 29, expands and retracts about opening 29 for fitting portions of a user’s instep and foot area inferior to the ankle between the upper portion of the protection part 20) between the analogous first and second portions (Figure 1, upper portion of protection part 20) of the analogous upper receiving sections (Figure 1, upper portion of protection part 20); wherein the analogous body 10,20 consists of the analogous upper receiving section (Figure 1, upper portion of protection part 20), the analogous lower receiving section (Figure 1, lower portion of protection part 20), and the analogous footbed 10 as a continuous structure (Page 6/86, Paragraphs 2-3, bottom plate portion 10 and the protective portion 20 are integrally formed by a single elastic material). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material of the lower receiving section of the Hu as modified, so that the lower receiving section is able to articulate about or from the medial plane, as taught by Kim, in order to provide an improved orthopedic walker with an elastic and flexible material allows outward flex of the lower receiving section to accommodate and facilitate fit with any foot width size of a user (Kim, Page 6/86, Paragraphs 2-3). 

    PNG
    media_image2.png
    545
    481
    media_image2.png
    Greyscale

However, the combination of Hu as modified by  Kim also fails to explicitly disclose a unitary construction consisting of a single expanded thermoplastic material defined as closed-cell foam, wherein the expanded thermoplastic spans the variable thickness  between the exterior and interior surfaces; wherein the body consists of the upper receiving section, the lower receiving section, and the footed as a continuous structure formed unitarily from the expanded thermoplastic material.
Hall teaches (Paragraphs 19-20, 22; Figures 1-3) an analogous orthopedic walker 100 (Paragraph 19 and Figure 3, sports boot 100 is constructed with a unitary body 110 that substantially surrounds a user's foot) comprising an analogous body 110 (Paragraph 19 and Figure 3, unitary body 110 includes a sole portion 112, an upper portion 114, and a cuff portion 118) having a unitary construction (Paragraph 19, the sole portion 112, upper portion 114, and cuff portion 118 are all formed together as a unit, in a single body) consisting of a single expanded thermoplastic material defined as closed-cell foam (Paragraph 20, the unitary body 110 is formed from injection-molded ethylene vinyl acetate, which is a closed-cell foam), wherein the expanded thermoplastic (Paragraph 20, injection-molded ethylene vinyl acetate) spans the analogous variable thickness (Paragraph 22, fig. 2, the unitary body 110, thicker rear elements 120, 121 and a toe element 122 are provided. and are preferably an integrally formed portion of the unitary body 110) between the analogous exterior and interior surfaces (Figure 2, inner and outer surfaces of the unitary body 110); wherein the analogous body 110 consists of the analogous upper receiving section 118 (Paragraph 19 and Figure 3,), the analogous lower receiving section 114 (Paragraph 19 and Figure 2,), and the analogous footbed 112 (Paragraph 19 and Figure 3, unitary body 110 includes a sole portion 112) as a continuous structure (Paragraph 19, the sole portion 112, upper portion 114, and cuff portion 118 are all formed together as a unit, in a single body) formed unitarily from the expanded thermoplastic material (Paragraph 20, injection-molded ethylene vinyl acetate).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material of the body of Hu as modified in view of Kim, so that the body is continuously formed from a single expanded closed-cell thermoplastic, as taught by Hall, in order to provide an improved orthopedic walker with a closed-cell thermoplastic continuous material for providing an ideal amount of flexibility, strength, and lightweight properties to enhance therapy of a foot and ankle of a user (Hall, Paragraph 20).
However, the combination of Hu as modified in view of Kim in view of Hall also fails to explicitly disclose wherein the first and second portions have opposing arcuate cross-sections along and between proximal and distal portions of the upper receiving section and extend in posterior and anterior directions toward the median plane. 
Bean teaches (Paragraphs 28-29; Figure 5) an analogous orthopedic walker 50 (Paragraph 32 and Figure 5, external ankle brace 50) wherein the analogous first and second portions 20,22 (Paragraphs 28-29 and Figure 5, lateral upright extension 20 and medial upright extension 22 defining first and second portions of upper receiving section) have opposing arcuate cross-sections (Paragraphs 28-29 and Figure 5, lateral upright extension 20 and medial upright extension 22 have opposing arcuate cross-sections along and between proximal and distal portions of the upright extensions 20,22 and extend in posterior and anterior directions towards the median plane, thereby defining a convex profile along inner surface) along and between proximal and distal portions of the analogous upper receiving section 20,22 and extend in posterior and anterior directions toward the analogous median plane (Figure 5, median plane separating lateral upright extension 20 and medial upright extension 22). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first and second portions of Hu as modified in view of Kim in view of Hall, so that the first and second portions have opposing arcuate cross-sections, as taught by Bean, in order to provide an improved orthopedic walker with a contoured shape for increased comfort applied to the user, able to match the configuration of a user’s limb (Bean, Paragraphs 28-29).
However, Hu as modified in view of Kim in view of Hall in view of Bean also fails to explicitly disclose the first and second portions being configured and dimensioned to enclose a lower leg of a user.
Perkins teaches (Paragraphs 26-27; Figures 5-6, 10) an analogous orthopedic walker (Paragraphs 26-27; Figure 5, shell 215 is an orthopedic walker surrounding and supporting a user’s lower limb, ankle, and foot) wherein the analogous first and second portions 210,212 (Paragraph 27 and Figures 5-6, 8-10, shell portions 210,212 enclose a leg of a user on anterior, posterior, lateral ,and medial sides, forming anterior gap 230 between front edges 232,234 of shell 214 and posterior gap 240 between the rear edges 244, 246 of the shell 214) being configured and dimensioned to enclose a lower leg of a user. 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a circumferential length of the first and second portions of Hu as modified in view of Kim in view of Hall in view of Bean, so that a circumference of the first and second portions enclose a leg of a user, as taught by Perkins, in order to provide an improved orthopedic walker with an enhanced upper receiving section providing additional securement around a user’s limb for increased support by enclosing the limb on all of a medial, lateral anterior, and posterior side (Perkins, Paragraph 27). 
Therefore, the combination of Hu as modified in view of Kim in view of Hall in view of Bean in view of Perkins discloses wherein the first and second portions (Hu Figure 21, left and right main bodies 216 spaced apart by anterior and posterior opening) are configured to expand (Hu Figures 1-2, Paragraphs 18 and 59, Reduced thickness zone 62 can provide medial/lateral flexibility or hinge points to accommodate patients with relatively large lower legs for expanding struts 36 into open state and retracting into closed state) the upper receiving section (Hu Figure 21, upper section 216) into an opened state to receive the lower leg of the user and to retract (Hu Figures 1-2, Paragraphs 18 and 59, Reduced thickness zone 62 can provide medial/lateral flexibility or hinge points to accommodate patients with relatively large lower legs for expanding struts 36 into open state and retracting into closed state) the upper receiving section (Hu Figure 21, upper section 216) into a closed state to enclose (Perkins, Paragraph 27 and Figures 5-6, 8-10, shell portions 210,212 enclose a leg of a user on anterior, posterior, lateral ,and medial sides, forming anterior gap 230 between front edges 232,234 of shell 214 and posterior gap 240 between the rear edges 244, 246 of the shell 214) the lower leg of the user; wherein the first and second portions (Hu Figure 21, left and right main bodies 216 spaced apart by anterior and posterior opening) of the upper receiving section (Hu Figure 21, upper section 216) are biased toward (Hu Figures 1-2, Paragraph 59, struts 36 may flex outward with increased resiliency to increased deflection) the closed state by at least resiliency of the expanded thermoplastic material (Hall, Paragraph 20, the unitary body 110 is formed from injection-molded ethylene vinyl acetate, which is a closed-cell foam providing resiliency), such that the first and second portions (Hu Figure 21, left and right main bodies 216 spaced apart by anterior and posterior opening) return to the closed state as a load to pivot (Modification of Figure 21 of Hu in view of Figures 1-2 of Hu in view of Paragraph 20 of Hall in view of Paragraph 27 of Perkins: modifying the struts 210 of Figure 21 of Hu to have expansion and retraction properties of Figures 1-2 of Hu, with the struts 210 of Figure 21 of Hu formed of EVA as taught by Hall, and configured to enclose all sides of a user’s leg as taught by Perkins. Thereby the struts 210 of Hu as modified return to the closed state as a load to pivot is outwardly released) the first and second portions (Hu Figure 21, left and right main bodies 216 spaced apart by anterior and posterior opening) about or from the median plane (Hu, Figure 21, median plane is given by line XXII, which divides left and right main bodies 216) is outwardly released.
Regarding claim 4, the combination of Hu as modified in view of Kim in view of Hall in view of Bean in view of Perkins discloses the invention as described above and further discloses (in Paragraphs 19, 59, and Figures 1-2 of the first embodiment of Hu; in Figure 21 of the embodiment of Figure 21 of Hu) the elongate posterior opening (embodiment of Figure 21 of Hu, Figure 21, elongate posterior opening between struts 210 located at median plane line XXII) tapers in width (first embodiment of Hu, Paragraph 19, 59, the struts 36 may be provided along their length, with variable resiliency mechanisms, to permit initial easy deflection to accommodate minor deflections of the struts, and with arrangements for increasing resistance to deflections greater than a predetermined distance or angle. These arrangements may include reduced thickness 62 in the struts 36; first embodiment of Hu, Figure 1-2, the width of the opening between struts 36 can be expanded by flexing the struts 36 outward to accommodate swollen or larger limbs such that there is a tapering in width from a proximal to a distal end) from a proximal end to a distal end (first embodiment of Hu, Paragraph 19, 59, reduced thickness 62 of the struts 36 along their length allow for struts 36 to be flexed outward from a proximal end to a distal end, tapering the width of the opening along the median plane between the struts 36) of the upper receiving section (first embodiment of Hu, Figures 1-2, upper proximal portions of struts 36; embodiment of Figure 21 of Hu, Figure 21, main body 216).
Regarding claim 6, the combination of Hu as modified in view of Kim in view of Hall in view of Bean in view of Perkins discloses the invention as described above and further discloses (in Figure 21 of Hu) wherein the elongate anterior opening (Figure 21, elongate anterior opening between struts 210 located at median plane line XXII) extends along (Figure 21, opening extends along the struts 210) an entirety of the body 210 on an anterior side (Figure 21, opening located at anterior side between struts 210) of the body 210 from (Figure 21, opening extends from the main body 216 and base member 202) the upper receiving section 216 to the lower receiving section 202.
Regarding claim 9, the combination of Hu as modified in view of Kim in view of Hall in view of Bean in view of Perkins discloses the invention as described above and further discloses (in Paragraph 9 Figure 21 of Hu) wherein the first and second portions (Figure 21, left and right main bodies 216) have a same profile (Figure 21, left and right main bodies 216 are identical to accommodate lateral and medial portions of a limb) such that the upper receiving section 216 is arranged for both right and left legs of the user (Paragraph 9 and Figure 21, main bodies 216 are capable of fitting to any sized left or right leg).
Regarding claim 10, the combination of Hu as modified in view of Kim in view of Hall in view of Bean in view of Perkins discloses the invention as described above and further discloses:
The combination of Hu as modified in view of Kim in view of Hall discloses the invention as described above and further discloses (in Paragraph 85 and  Figure 21 of Hu) wherein each of the first and second portions (Figure 21, left and right main bodies 216) has a curvilinear profile 236 (Paragraph 85 and Figure 21, bend 236) extending between and among proximal and distal portions (Paragraph 85 and Figure 21, bend 236 contours the shape of a particular leg providing a curvilinear profile extending between and among proximal and distal portions of the main bodies 216) of the upper receiving section 216.
However, the combination of Hu as modified in view of Kim in view of Hall fails to explicitly disclose that the first and second portions have a convex profile along an inner surface thereof.
Bean teaches (Paragraphs 28-29; Figure 5) an analogous orthopedic walker 50 (Paragraph 32 and Figure 5, external ankle brace 50) wherein the analogous first and second portions 20,22 (Paragraphs 28-29 and Figure 5, lateral upright extension 20 and medial upright extension 22) have a convex profile along an inner surface thereof (Paragraphs 28-29 and Figure 5, lateral upright extension 20 and medial upright extension 22 has a convex profile along inner surface). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first and second portions Hu as modified in view of Kim in view of Hall, so that the first and second portions have a convex profile along an inner surface as taught by Bean, in order to provide an improved orthopedic walker with a contoured shape for increased comfort applied to the user, able to match the configuration of a user’s limb (Bean, Paragraphs 28-29).
Regarding claim 11, the combination of Hu as modified in view of Kim in view of Hall in view of Bean in view of Perkins discloses the invention as described above and further discloses (in Paragraphs 28-29 and Figure 5 of Bean) wherein the first and second portions 20,22 (Paragraphs 28-29 and Figure 5, lateral upright extension 20 and medial upright extension 22) have convex profiles along an outer surface thereof corresponding to the convex profile of the inner surface (Paragraphs 28-29 and Figure 5, lateral upright extension 20 and medial upright extension 22 has a convex profile along outer surface corresponding to convex profile of inner surface).
Regarding claim 12, the combination of Hu as modified in view of Kim in view of Hall in view of Bean in view of Perkins discloses the invention as described above and further discloses (in Paragraphs 19, 59, and Figures 1-2 of the first embodiment of Hu; in Figure 21 of the embodiment of Figure 21 of Hu) wherein the upper receiving section (first embodiment of Hu, Figures 1-2, upper proximal portions of struts 36; embodiment of Figure 21 of Hu, Figure 21, main body 216) has a varying wall thickness (first embodiment of Hu, Paragraphs 19, 59, reduced thickness 62 in the struts 36).
Regarding claim 13, the combination of Hu as modified in view of Kim in view of Hall in view of Bean in view of Perkins discloses the invention as described above and further discloses (in Figure 21 of the embodiment of Figure 21 of Hu) wherein the lower receiving section 202 includes first and second sides (Figure 21, lateral and medial base members 202 defined by median plane XXII) defined by the median plane XXII, the first and second sides having a same profile (Figure 21, lateral and medial base members 202 have identical profiles) such that the lower receiving section 202 is arranged for both right and left feet of a user (Figure 21, lateral and medial base members 202 are capable of fitting to any sized left or right foot).
Regarding claim 16, the combination of Hu as modified in view of Kim in view of Hall in view of Bean in view of Perkins discloses the invention as described above and further discloses (in Figure 21 and Claim 1, lines 8-14 of the embodiment of Figure 21 of Hu) wherein the body 210 is arranged to exhibit an increasing rigidity from a proximal end to a distal end (claim 1, line 8-14, The body 210 has a proximal end, second end and support component of frame member, and a distal end, first end of the frame member, and is arranged to exhibit an increasing rigidity from the proximal to distal ends).
Regarding claim 18, the combination of Hu as modified in view of Kim in view of Hall in view of Bean in view of Perkins discloses the invention as described above and further discloses (in Paragraph 20 of Hall) wherein the single expanded thermoplastic material is selected from a group consisting of polyurethane, polyethylene, polypropylene and ethylene-vinyl acetate (Paragraph 20, the unitary body 110 is formed from injection-molded ethylene vinyl acetate which is a closed-cell foam).
Regarding claim 19, an embodiment of Figure 21 of Hu discloses (Paragraphs 9, 18, 77, 83, 100, 116; Figure 21) an orthopedic walker 200 (Figure 21, walker 200), comprising: a body 210 (Paragraph 77 and Figure 21, struts 210 comprising frame members 214); the body 210 defining an upper receiving section 216 (Figure 21), a lower receiving section 202 (Figure 21,), and a footbed 204 (Figure 21); wherein the upper receiving section 216 includes first and second portions (Figure 21, left and right main bodies 216) divided by a median plane XXII (Figure 21, median plane is given by line XXII, which divides left and right main bodies 216) of the orthopedic walker 200; wherein the first and second portions (Figure 21, left and right main bodies 216) have a same profile (Figure 21, left and right main bodies 216 are identical to accommodate lateral and medial portions of a limb) such that the upper receiving section 216 is arranged for both right and left legs of a user (Paragraph 9 and Figure 21, main bodies 216 are capable of fitting to any sized left or right leg), the first and second portions (Figure 21, left and right main bodies 216) each having a curvilinear profile 236 (Paragraph 85 and Figurer 21, bend 236) along anterior and posterior sides (Paragraph 85 and Figurer 21, bend 236 contours the shape of a particular leg providing a curvilinear profile extending along anterior and posterior sides of the main bodies 216) of the body 210; wherein the body 210 defines elongate anterior and posterior openings 1,2 (Paragraph 80 and see Modified Figure 1 above, anterior 2 and posterior 1 openings between struts 210 located at median plane line XXII. The struts may be of a high-top walker to secure the leg from a facture below the knee, such that the anterior and posterior openings have a greater length than width, and thereby are construed as elongate) opposite one another along the medial plane XXII of the body 210 spacing the first and second portions apart from one another along both posterior and anterior sides (Figure 21, left and right main bodies 216 spaced apart by anterior and posterior opening); wherein the elongate posterior opening 1 (see Modified Figure 1 above) extends from a proximal end of the upper receiving section 216 to a posterior end of the footbed 204 and the elongate anterior opening 2 (see Modified Figure 1 above) extends from a proximal end of the upper receiving section 216 to an anterior end of the footbed 204, the elongate anterior and posterior openings being separate from one another (Figure 21, anterior and posterior openings between struts 210 are separate from one another); wherein each of the first and second portions (Figure 21, left and right main bodies 216) has the curvilinear profile 236 extending between and among proximal and distal portions (Paragraph 85 and Figurer 21, bend 236 contours the shape of a particular leg providing a curvilinear profile extending between and among proximal and distal portions of the main bodies 216) of the upper receiving section 216. 
However, the embodiment of Figure 21 of Hu fails to explicitly disclose the first and second portions are arranged to articulate about or from the medial plane to expand or retract a variable distance between the first and second portions of the upper receiving sections.
A first embodiment of Hu teaches (Paragraph 18, 59; Figures 1-2) an analogous orthopedic walker 32 (Paragraph 55 and Figure 2, walker 32) with an analogous body 34,36,38 (Paragraph 55 and Figure 2, two struts 36, plastic base member 34, and outsole 38) wherein the analogous first and second portions (Figures 1-2, left and right upper proximal portion of struts 36) are arranged to articulate (Paragraph 18 and 59, Reduced thickness zone 62 located below the upper end of the struts but at least an inch or two above the ankle joint can provide medial/lateral flexibility or hinge points to accommodate patients with relatively large lower legs) about or from the analogous median plane (Figure 1, median plane located at center of the anterior/posterior side of brace) to expand or retract a variable distance (Paragraph 18, 59, upper portion of the strut flexes outward to accommodate larger leg sizes) between the analogous first and second portions (Figures 1-2, left and right upper proximal portion of struts 36) of the analogous upper receiving section (Figures 1-2, upper proximal portions of struts 36).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first and second portions of the upper receiving section in the embodiment of Figure 21 of Hu, to include the median plane articulation as taught by the first embodiment of Hu, in order to provide an improved orthopedic walker that has reduced thickness zones for increased flexibility of the strut to accommodate patients with larger lower legs (first embodiment of Hu, Paragraphs 18, 59).
However, Hu as modified fails to explicitly disclose the lower receiving section adjacent to the first and second portions is arranged to articulate about or from the median plane to expand or retract a variable distance between the first and second portions of the upper receiving section.
Kim teaches (Pages 5/86, Paragraphs 4, 9; Page 6/86, Paragraphs 2-3; Figure 1) an analogous orthopedic walker 1 (Page 5/86, Paragraph 9, and Figure 1, Leg protector 1) comprising an analogous body 10,20 (Page 6/86, Paragraph 2-3, and Figure 1) wherein the analogous lower receiving section (Figure 1, lower portion of protection part 20 that is configured to receive portions of a user’s instep inferior to the ankle) adjacent to (Figure 1, upper portion of protection part 20 configured to be located above a user’s ankle adjacent to lower portion of protection part 20 below a user’s ankle) the analogous first and second portions (Figure 1, upper portion of protection part 20) is arranged to articulate about or from (Page 5/86, Paragraph 4, Preferably, the bottom plate portion 10 and the protective portion 20 are integrally formed by a single elastic material, and can provide a firm support function and flexible deformation function appropriately by the thickness and coupling structure of the material for each part) the analogous medial plane 100 see Modified Figure 2 above) to expand or retract a variable distance (Figure 1, lower portion of protection part 20 that is formed to include an opening 29 expands and retracts about opening 29 for fitting portions of a user’s instep and foot area inferior to the ankle) between the analogous first and second portions (Figure 1, upper portion of protection part 20) of the analogous upper receiving sections (Figure 1, upper portion of protection part 20).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material of the lower receiving section of Hu as modified, so that the lower receiving section is able to articulate about or from the medial plane, as taught by Kim, in order to provide an improved orthopedic walker with an elastic and flexible material allows outward flex of the lower receiving section to accommodate and facilitate fit with any foot width size of a user (Kim, Page 6/86, Paragraphs 2-3). 
However, the combination of Hu as modified in view of Kim also fails to explicitly disclose a body formed from a single expanded thermoplastic consisting of ethylene-vinyl acetate, the expanded thermoplastic having a closed-cell foam structure; wherein the body consists of the upper receiving section, the lower receiving section, and the footbed as a continuous structure formed unitarily from the expanded thermoplastic; wherein the footbed defines a sole on an exterior surface having treads. 
Hall teaches (Paragraphs 19-20, 22; Figures 1-3) an analogous orthopedic walker 100 (Paragraph 19 and Figure 3, sports boot 100 is constructed with a unitary body 110 that substantially surrounds a user's foot) comprising an analogous body 110 (Paragraph 19 and Figure 3, unitary body 110 includes a sole portion 112, an upper portion 114, and a cuff portion 118) formed from a single expanded thermoplastic material consisting of ethylene-vinyl acetate the expanded thermoplastic having a closed-cell foam structure (Paragraph 20, ethylene vinyl acetate, which is a closed-cell foam); wherein the analogous body 110 consists of the analogous upper receiving section 118 (Paragraph 19 and Figure 3, cuff portion 118), the analogous lower receiving section 114 (Paragraph 19 and Figure 2, upper portion 114), and the analogous footbed 112 (Paragraph 19 and Figure 3, unitary body 110 includes a sole portion 112) as a continuous structure (Paragraph 19, the sole portion 112, upper portion 114, and cuff portion 118 are all formed together as a unit, in a single body) formed unitarily from the expanded thermoplastic material (Paragraph 20, injection-molded ethylene vinyl acetate); wherein the footbed 112 defines a sole on an exterior surface (Figure 2, outer surface of the sole portion 112 that contacts a ground that the user steps on) having treads 113 (Paragraph 21 and Figure 2, the sole portion 112 includes thicker tread portions 113 that are adapted to engage the ground). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material of the body and a sole of the footbed of Hu as modified in view of Kim, so that the body is continuously formed from a single expanded closed-cell thermoplastic and there are treads on an exterior surface of the footbed, as taught by Hall, in order to provide an improved orthopedic walker with a closed-cell thermoplastic continuous material for providing an ideal amount of flexibility, strength, and lightweight properties to enhance therapy of a foot and ankle of a user (Hall, Paragraph 20).
However, the combination of Hu as modified in view of Kim in view of Hall also fails to explicitly disclose wherein the first and second portions have opposing arcuate cross-sections along and between proximal and distal portions of the upper receiving section and extend in posterior and anterior directions toward the median plane, and the first and second portions have a convex profile along an inner surface thereof.
Bean teaches (Paragraphs 28-29; Figure 5) an analogous orthopedic walker 50 (Paragraph 32 and Figure 5, external ankle brace 50) wherein the analogous first and second portions 20,22 (Paragraphs 28-29 and Figure 5, lateral upright extension 20 and medial upright extension 22 defining first and second portions of upper receiving section) have opposing arcuate cross-sections (Paragraphs 28-29 and Figure 5, lateral upright extension 20 and medial upright extension 22 have opposing arcuate cross-sections along and between proximal and distal portions of the upright extensions 20,22 and extend in posterior and anterior directions towards the median plane, thereby defining a convex profile along inner surface) along and between proximal and distal portions of the analogous upper receiving section 20,22 and extend in posterior and anterior directions toward the analogous median plane (Figure 5, median plane separating lateral upright extension 20 and medial upright extension 22), and the analogous first and second portions 20,22 have a convex profile along an inner surface thereof (Paragraphs 28-29 and Figure 5, lateral upright extension 20 and medial upright extension 22 has a convex profile along inner surface). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first and second portions of Hu as modified in view of Kim in view of Hall, so that the first and second portions have a convex profile along an inner surface as taught by Bean, in order to provide an improved orthopedic walker with a contoured shape for increased comfort applied to the user, able to match the configuration of a user’s limb (Bean, Paragraphs 28-29).
However, the combination of Hu as modified in view of Kim in view of Hall in view of Bean also fails to explicitly disclose the first and second portions being configured and dimensioned to enclose a lower leg of a user.
Perkins teaches (Paragraphs 26-27; Figures 5-6, 10) an analogous orthopedic walker (Paragraphs 26-27; Figure 5, shell 215 is an orthopedic walker surrounding and supporting a user’s lower limb, ankle, and foot) wherein the analogous first and second portions 210,212 (Paragraph 27 and Figures 5-6, 8-10, shell portions 210,212 enclose a leg of a user on anterior, posterior, lateral ,and medial sides, forming anterior gap 230 between front edges 232,234 of shell 214 and posterior gap 240 between the rear edges 244, 246 of the shell 214) being configured and dimensioned to enclose a lower leg of a user. 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a circumferential length of the first and second portions of Hu as modified in view of Kim in view of Hall in view of Bean, so that a circumference of the first and second portions enclose a leg of a user, as taught by Perkins, in order to provide an improved orthopedic walker with an enhanced upper receiving section providing additional securement around a user’s limb for increased support by enclosing the limb on all of a medial, lateral anterior, and posterior side (Perkins, Paragraph 27). 
Therefore, the combination of Hu as modified in view of Kim in view of Hall in view of Bean in view of Perkins discloses wherein the first and second portions (Hu Figure 21, left and right main bodies 216 spaced apart by anterior and posterior opening) are configured to expand (Hu Figures 1-2, Paragraphs 18 and 59, Reduced thickness zone 62 can provide medial/lateral flexibility or hinge points to accommodate patients with relatively large lower legs for expanding struts 36 into open state and retracting into closed state) the upper receiving section (Hu Figure 21, upper section 216) into an opened state to receive the lower leg of the user and to retract (Hu Figures 1-2, Paragraphs 18 and 59, Reduced thickness zone 62 can provide medial/lateral flexibility or hinge points to accommodate patients with relatively large lower legs for expanding struts 36 into open state and retracting into closed state) the upper receiving section (Hu Figure 21, upper section 216) into a closed state to enclose (Perkins, Paragraph 27 and Figures 5-6, 8-10, shell portions 210,212 enclose a leg of a user on anterior, posterior, lateral ,and medial sides, forming anterior gap 230 between front edges 232,234 of shell 214 and posterior gap 240 between the rear edges 244, 246 of the shell 214) the lower leg of the user; wherein the first and second portions (Hu Figure 21, left and right main bodies 216 spaced apart by anterior and posterior opening) of the upper receiving section (Hu Figure 21, upper section 216) are biased toward (Hu Figures 1-2, Paragraph 59, struts 36 may flex outward with increased resiliency to increased deflection) the closed state by at least resiliency of the expanded thermoplastic material (Hall, Paragraph 20, the unitary body 110 is formed from injection-molded ethylene vinyl acetate, which is a closed-cell foam providing resiliency), such that the first and second portions (Hu Figure 21, left and right main bodies 216 spaced apart by anterior and posterior opening) return to the closed state as a load to pivot (Modification of Figure 21 of Hu in view of Figures 1-2 of Hu in view of Paragraph 20 of Hall in view of Paragraph 27 of Perkins: modifying the struts 210 of Figure 21 of Hu to have expansion and retraction properties of Figures 1-2 of Hu, with the struts 210 of Figure 21 of Hu formed of EVA as taught by Hall, and configured to enclose all sides of a user’s leg as taught by Perkins. Thereby the struts 210 of Hu as modified return to the closed state as a load to pivot is outwardly released) the first and second portions (Hu Figure 21, left and right main bodies 216 spaced apart by anterior and posterior opening) about or from the median plane (Hu, Figure 21, median plane is given by line XXII, which divides left and right main bodies 216) is outwardly released.
Regarding claim 22, the combination of Hu as modified in view of Kim in view of Hall in view of Bean in view of Perkins discloses the invention as described above and further discloses:
The combination of Hu as modified in view of Kim fails to explicitly disclose wherein the footbed defines a sole on the exterior surface having treads.
Hall teaches (Paragraph 19, 21 and Figure 2) an analogous orthopedic walker 100 (Paragraph 19 and Figure 3, sports boot 100 is constructed with a unitary body 110 that substantially surrounds a user's foot) wherein the analogous footbed 112 (Paragraph 19 and Figure 2, sole portion 112 receives a bottom of a user’s foot) defines a sole on the exterior surface (Figure 2, outer surface of the sole portion 112 that contacts a ground that the user steps on) having treads 113 (Paragraph 21 and Figure 2, the sole portion 112 includes thicker tread portions 113 that are adapted to engage the ground). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a sole of the footbed of Hu as modified in view of Kim, so that there are treads on an exterior surface of the footbed, as taught by Hall, in order to provide an improved orthopedic walker with a footbed having ground surface engaging treads for increased control, support, and grip when wearing the walker (Hall, Paragraph 21).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (U.S. Patent Pub. No. 20070293798) in view of Kim (WO 2017160064 A1) in view of Hall et al. (U.S. Patent Pub. No. 20100287793) in view of Bean et al. (U.S. Patent Pub. No. 20170296373) in view of Perkins (U.S. Patent Pub. No. 20140039368) and in further view of Mollica (U.S. Patent No. 7455651).
Regarding claim 5, the combination of Hu as modified in view of Kim in view of Hall in view of Bean in view of Perkins discloses the invention as described above but fails to explicitly disclose wherein the elongate anterior opening widens from a proximal end to a distal end of the lower receiving section.
Mollica teaches (Col. 5, lines 1-5; Figure 1) the analogous elongate anterior opening (Figure 1, anterior opening located at instep of user’s foot) widens from a proximal end to a distal end (Figure 1, opening of instep widens from a proximal end to a distal end) of the analogous lower receiving section (Figure 1, foot covering of the foot and ankle covering 12).
 It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the opening at the lower receiving section of Hu as modified in view of Kim in view of Hall in view of Bean in view of Perkins, so that the opening widens from a proximal end to a distal end, as taught by Mollica, in order to provide an improved orthopedic walker that is capable of securely accommodating a range of foot sizes over a user’s instep, specifically for user’s with larger sole widths than heel widths (Mollica, Col. 5, lines 1-5 and Figure 1).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (U.S. Patent Pub. No. 20070293798) in view of Kim (WO 2017160064 A1) in view of Hall et al. (U.S. Patent Pub. No. 20100287793) in view of Bean et al. (U.S. Patent Pub. No. 20170296373) in view of Perkins (U.S. Patent Pub. No. 20140039368) and in further view of Barberio (U.S. Patent Pub. No. 20070191749).
Regarding claim 14, the combination of Hu as modified in view of Kim in view of Hall in view of Bean in view of Perkins discloses the invention as described above but fails to explicitly disclose wherein the footbed includes at least one elongate groove extending along or parallel to the median plane of the orthopedic walker.
Barberio teaches (Paragraph 45, 47; Figures 1-2) an analogous orthopedic walker 10 (Figures 1-2, walker 10) wherein the analogous footbed 84,65,72 (Figure 2, support layer 84, inner base plate 65, and sole layer 72) includes at least one elongate groove 66 (Paragraph 45 and Figure 2, the preferred plate 65 has a network of open topped air passageways 66 formed in its top surface 68) extending along or parallel (Figure 2, network of air passageways 66 extend along and parallel to median plane) to the analogous median plane (Figure 2, median plane includes the anterior opening for a user’s leg) of the analogous orthopedic walker 10.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the footbed of Hu as modified in view of Kim in view of Hall in view of Bean in view of Perkins, to include an elongate groove as taught by Barberio, in order to provide an improved orthopedic walker with a sole portion that has air passageways for allowing air circulation, while allowing for flexibility at the sole and still maintaining foot stability and heel shock absorption (Barberio, Paragraph 47). 
Regarding claim 15, the combination of Hu as modified in view of Kim in view of Hall in view of Bean in view of Perkins in view of Barberio discloses the invention as described above and further discloses (in Figure 2 of Barberio) wherein the at least one elongate groove 66 extends along either an inner surface (Figure 2, air passageways 66 located at inner base plate 65) or an outer surface of the footbed 84,65,72 and extending a thickness into (Figure 2, air passageways 66 extend a thickness into base plate 65) the footbed 84,65,72.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (U.S. Patent Pub. No. 20070293798) in view of Kim (WO 2017160064 A1) in view of Hall et al. (U.S. Patent Pub. No. 20100287793) in view of Bean et al. (U.S. Patent Pub. No. 20170296373) in view of Perkins (U.S. Patent Pub. No. 20140039368) and in further view of Fuller et al. (U.S. Patent No. 5496263).
Regarding claim 17, the combination of Hu as modified in view of Kim in view of Hall in view of Bean in view of Perkins discloses the invention as described above but fails to explicitly disclose wherein the body defines a curvilinear reinforcement feature dividing the upper receiving section from the lower receiving section, the curvilinear reinforcement feature defining greater rigidity of the body than areas of the body adjacent thereto.
Fuller teaches (Col. 4, lines 54-65; Col. 6, line 60; Col. 8, lines 33-38, 56; Col. 9, lines 2-3; Col. 10, lines 36-47; Figures 3-5) an analogous orthopedic walker 20 (Col. 6, line 60 and Figure 3, brace for protecting foot, ankle, and lower leg of a user) wherein the analogous body 22,24 (Figures 3-5, calf module 22 and ankle module 24) defines a curvilinear reinforcement feature 64 (Col. 10, lines 36-47 and Figures 3-5, cup-like malleoli receiving areas 64 formed on the sides of the present ankle brace 20. These cup-like areas 64 are best illustrated in FIGS. 3 and 4 and comprise areas which are somewhat concave in shape in the region of the opposing malleolus bones 60. It can also be noted from these figures that these cup-like areas 64 are offset vertically so as to conform more closely to the malleoli 60. The cup-like areas 64 are formed through the cooperation of the lower regions of the calf module 22 and the upper regions of the ankle module 24, both of which bow outwardly slightly. The interior surface 66 of the hinge 26 exhibits a slight inward taper and concave bend in order to accommodate the concavity of the area 64) dividing the analogous upper receiving section 45 (Col. 9, lines 2-3 and Figures 3-5, pillar 45 on each side of the calf module 22) from the analogous lower receiving section 42 (Col. 8, line 56 and Figures 3-5, subtaloric control device 42), the curvilinear reinforcement feature 64 defining greater rigidity of the analogous body 22,24 than areas of the analogous body 22,24 adjacent thereto (Col. 8, lines 33-38, the direct taloric control device 40 on the upper region of the ankle module 24 of the bowed out area 64 is comprised of a reinforced or strengthened area 46,48 located on either side 34 of the ankle module 24. Also, a superior taloric control device 44 on the lower region of the calf module 22 of the bowed out area 64 provides extra strength and rigidity to the calf module 22 so as to stabilize the tarsal joint 54, and in particular to carefully control the movement of the talus 56. Therefore, the upper region of the ankle module 24 and lower region of the calf module 22 of the bowed out area 64 provide increased strength compared to an area of a peripheral proximal calf module 22 as well as an area between the direct taloric control 40 and subtaloric control device 42 of the ankle module 24).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the upper and lower receiving section of Hu as modified in view of Kim in view of Hall in view of Bean in view of Perkins, to include a curvilinear reinforcement feature with increased rigidity, as taught by Fuller, in order to provide an improved orthopedic walker with a protruding shape for fitting medial and lateral malleolus bones, configured to match the shape of a user’s leg geometry for increased comfort and support at the ankle joint, minimizing the risk of any potential sprains (Fuller, Col. 4, lines 54-65 and Col. 10, lines 36-47). 
Claims 20 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (U.S. Patent Pub. No. 20070293798) in view of Kim (WO 2017160064 A1) in view of Hall et al. (U.S. Patent Pub. No. 20100287793) and in further view of Barberio (U.S. Patent Pub. No. 20070191749) and Perkins (U.S. Patent Pub. No. 20140039368).
Regarding claim 20, an embodiment of Figure 21 of Hu discloses (Paragraphs 77, 83; Figure 21) an orthopedic walker 200 (Figure 21, walker 200), comprising: a body 210 (Paragraph 77 and Figure 21, struts 210 comprising frame members 214); the body 210 defining an upper receiving section 216 (Figure 21, main body 216), a lower receiving section 202 (Figure 21, base member 202), and a footbed 204 (Figure 21, outsole 204); wherein the body 210 defines posterior and anterior openings 1,2 (see Modified Figure 1 above, anterior 2 and posterior 1 openings), the posterior and anterior openings 1,2 ) partially separating (see Modified Figure 1 above, anterior 2 and posterior 1 openings partially separating the left and right main bodies 216) the upper receiving section 216 of the body 210 into a first portion (Figure 21, left main body 216) and a second portion (Figure 21, right main body 216) on opposite sides (Figure 21, left and right main bodies 216 on opposite side of median plane XXII of the walker 200) of a median plane XXII (Figure 21, median plane is given by line XXII, which divides left and right main bodies 216 of struts 210) of the orthopedic walker 200, the posterior and anterior openings 1,2 being opposite one another (see Modified Figure 1 above, anterior 2 and posterior 1 opening between struts 210 located at median plane line XXII are opposite one another) along the median plane XXII of the orthopedic walker 200, the posterior opening 1 terminating above (see Modified Figure 1 above, posterior opening 1 terminated above the outsole 204) the footbed 204; wherein the first and second portions (Figure 21, left and right main bodies 216) having a same profile (Figure 21, left and right main bodies 216 are identical to accommodate lateral and medial portions of a limb) such that the upper receiving section 216 is arranged for both right and left legs of a user (Paragraph 9 and Figure 21, main bodies 216 are capable of fitting to any sized left or right leg).
However, the embodiment of Figure 21 of Hu fails to explicitly disclose wherein the first and second portions are arranged to individually articulate about or from the median plane to expand or retract a variable distance between the first and second portions of the upper receiving section along anterior or posterior sides of the body.
A first embodiment of Hu teaches (Paragraph 18, 55, 59; Figures 1-2) an analogous orthopedic walker 32 (Paragraph 55 and Figure 2, walker 32) with an analogous body 34,36,38 (Paragraph 55 and Figure 2, two struts 36, plastic base member 34, and outsole 38) wherein the analogous first and second portions (Figures 1-2, left and right upper proximal portion of struts 36) are arranged to individually articulate (Paragraph 18, 59, Reduced thickness zone 62 located below the upper end of the struts but at least an inch or two above the ankle joint can provide medial/lateral flexibility or hinge points to accommodate patients with relatively large lower legs) about or from the analogous median plane (Figure 1, median plane located at center of the anterior/posterior side of brace) to expand or retract a variable distance (Paragraph 18, 59, upper portion of the strut flexes outward to accommodate larger leg sizes) between the analogous first and second portions of the analogous upper receiving section (Figures 1-2, upper proximal portions of struts 36) along anterior or posterior side (Paragraph 18, upper portion of the strut flexes outward along the anterior and posterior sides) of the analogous body 36,34,38.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first and second portions of the upper receiving section in the embodiment of Figure 21 of Hu, to include the median plane articulation as taught by the first embodiment of Hu, in order to provide an improved orthopedic walker that has reduced thickness zones for increased flexibility of the strut to accommodate patients with larger lower legs (first embodiment of Hu, Paragraphs 18, 59). 
However, the combination of Hu as modified also fails to explicitly disclose wherein the lower receiving section adjacent to the first and second portions is arranged to individually articulate about or from the median plane to expand or retract a variable distance between the first and second portions of the upper receiving section along anterior or posterior sides of the body.
Kim teaches (Pages 5/86, Paragraphs 4, 9; Page 6/86, Paragraphs 2-3; Figure 1) an analogous orthopedic walker 1 (Page 5/86, Paragraph 9, and Figure 1, Leg protector 1) comprising an analogous body 10,20 (Page 6/86, Paragraph 2-3, and Figure 1) wherein the analogous lower receiving section (Figure 1, lower portion of protection part 20 that is configured to receive portions of a user’s instep inferior to the ankle) adjacent to (Figure 1, upper portion of protection part 20 configured to be located above a user’s ankle adjacent to lower portion of protection part 20 below a user’s ankle) the analogous first and second portions (Figure 1, upper portion of protection part 20) is arranged to articulate about or from (Page 6/86, Paragraph 4, Preferably, the bottom plate portion 10 and the protective portion 20 are integrally formed by a single elastic material, and can provide a firm support function and flexible deformation function appropriately by the thickness and coupling structure of the material for each part) the analogous medial plane 100 see Modified Figure 2 above) to expand or retract a variable distance (Page 5/86, Paragraph 4, lower portion of protection part 20 that is elastically formed to include an opening 29 expands and retracts about opening 29 for fitting portions of a user’s instep and foot area inferior to the ankle between the upper portion of the protection part 20) between the analogous first and second portions (Figure 1, upper portion of protection part 20) of the analogous upper receiving sections (Figure 1, upper portion of protection part 20) along anterior or posterior sides (Figure 1, elastic material of protection part 20 allows for flexion along anterior and posterior sides) of the analogous body 10,20. 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material of the lower receiving section of Hu as modified, so that the lower receiving section is able to articulate about or from the medial plane, as taught by Kim, in order to provide an improved orthopedic walker with an elastic and flexible material allows outward flex of the lower receiving section to accommodate and facilitate fit with any foot width size of a user (Kim, Page 6/86). 
However, the combination of Hu as modified in view of Kim also fails to explicitly disclose a body formed from a single expanded thermoplastic material having a closed-cell foam structure; wherein the single expanded thermoplastic material is selected from the group consisting of polyurethane, polyethylene, polypropylene and ethylene-vinyl acetate. 
Hall teaches (Paragraphs 19-20, 22; Figures 1-3) an analogous orthopedic walker 100 (Paragraph 19 and Figure 3, sports boot 100 is constructed with a unitary body 110 that substantially surrounds a user's foot) comprising an analogous body 110 (Paragraph 19 and Figure 3, unitary body 110 includes a sole portion 112, an upper portion 114, and a cuff portion 118) formed from a single expanded thermoplastic material having a closed-cell foam structure (Paragraph 20, the unitary body 110 is formed from injection-molded ethylene vinyl acetate, which is a closed-cell foam); wherein the single expanded thermoplastic material (Paragraph 20, injection-molded ethylene vinyl acetate) is selected from the group consisting of polyurethane, polyethylene, polypropylene and ethylene-vinyl acetate.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material of the body of Hu as modified in view of Kim, so that the body is continuously formed from a single expanded closed-cell thermoplastic, as taught by Hall, in order to provide an improved orthopedic walker with a closed-cell thermoplastic continuous material for providing an ideal amount of flexibility, strength, and lightweight properties to enhance therapy of a foot and ankle of a user (Hall, Paragraph 20).
However, the combination of Hu as modified in view of Kim in view of Hall also fails to explicitly disclose wherein the footbed includes at least one elongate groove extending along or parallel to the median plane of the orthopedic walker, the at least one elongate groove extending a thickness into the footbed. 
Barberio teaches (Paragraph 45, 47; Figures 1-2) an analogous orthopedic walker 10 (Figures 1-2, walker 10) wherein the analogous footbed 84,65,72 (Figure 2, support layer 84, inner base plate 65, and sole layer 72) includes at least one elongate groove 66 (Paragraph 45 and Figure 2, the preferred plate 65 has a network of open topped air passageways 66 formed in its top surface 68) extending along or parallel (Figure 2, network of air passageways 66 extend along and parallel to median plane) to the analogous median plane (Figure 2, median plane includes the anterior opening for a user’s leg) of the analogous orthopedic walker 10, the at least one elongate groove 66 extending a thickness into (Figure 2, air passageways 66 extend a thickness into base plate 65) the analogous footbed 84,65,72.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the footbed of Hu as modified in view of Kim in view of Hall, to include an elongate groove as taught by Barberio, in order to provide an improved orthopedic walker with a sole portion that has air passageways for allowing air circulation, while allowing for flexibility at the sole and still maintaining foot stability and heel shock absorption (Barberio, Paragraph 47). 
Therefore, the combination of Hu as modified in view of Kim in view of Hall in view of Barberio discloses wherein the first and second portions (Hu Figure 21, left and right main bodies 216 spaced apart by anterior and posterior opening) are configured to expand (Hu Figures 1-2, Paragraphs 18 and 59, Reduced thickness zone 62 can provide medial/lateral flexibility or hinge points to accommodate patients with relatively large lower legs for expanding struts 36 into open state and retracting into closed state) the upper receiving section (Hu Figure 21, upper section 216) into an opened state to receive the lower leg of the user and to retract (Hu Figures 1-2, Paragraphs 18 and 59, Reduced thickness zone 62 can provide medial/lateral flexibility or hinge points to accommodate patients with relatively large lower legs for expanding struts 36 into open state and retracting into closed state) the upper receiving section (Hu Figure 21, upper section 216) into a closed state; wherein the first and second portions (Hu Figure 21, left and right main bodies 216 spaced apart by anterior and posterior opening) of the upper receiving section (Hu Figure 21, upper section 216) are biased toward (Hu Figures 1-2, Paragraph 59, struts 36 may flex outward with increased resiliency to increased deflection) the closed state by at least resiliency of the expanded thermoplastic material (Hall, Paragraph 20, the unitary body 110 is formed from injection-molded ethylene vinyl acetate, which is a closed-cell foam providing resiliency), such that the first and second portions (Hu Figure 21, left and right main bodies 216 spaced apart by anterior and posterior opening) return to the closed state as a load to pivot (Modification of Figure 21 of Hu in view of Figures 1-2 of Hu in view of Paragraph 20 of Hall in view of Paragraph 27 of Perkins: modifying the struts 210 of Figure 21 of Hu to have expansion and retraction properties of Figures 1-2 of Hu, with the struts 210 of Figure 21 of Hu formed of EVA as taught by Hall, and configured to enclose all sides of a user’s leg as taught by Perkins. Thereby the struts 210 of Hu as modified return to the closed state as a load to pivot is outwardly released) the first and second portions (Hu Figure 21, left and right main bodies 216 spaced apart by anterior and posterior opening) about or from the median plane (Hu, Figure 21, median plane is given by line XXII, which divides left and right main bodies 216) is outwardly released.
However, the combination of Hu as modified in view of Kim in view of Hall in view of Barberio also fails to explicitly disclose the closed state to enclose a lower leg of a user.
Perkins teaches (Paragraphs 26-27; Figures 5-6, 10) an analogous orthopedic walker (Paragraphs 26-27; Figure 5, shell 215 is an orthopedic walker surrounding and supporting a user’s lower limb, ankle, and foot) wherein the analogous first and second portions 210,212 (Paragraph 27 and Figures 5-6, 8-10, shell portions 210,212 enclose a leg of a user on anterior, posterior, lateral ,and medial sides, forming anterior gap 230 between front edges 232,234 of shell 214 and posterior gap 240 between the rear edges 244, 246 of the shell 214) are in the analogous closed state (Paragraph 27 and Figures 5-6, 8-10, shell portions 210,212 in closed state when enclosing a user’s leg) to enclose a lower leg of a user. 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a circumferential length of the first and second portions of Hu as modified in view of Kim in view of Hall in view of Barberio, so that a circumference of the first and second portions enclose a leg of a user, as taught by Perkins, in order to provide an improved orthopedic walker with an enhanced upper receiving section providing additional securement around a user’s limb for increased support by enclosing the limb on all of a medial, lateral anterior, and posterior side (Perkins, Paragraph 27). 
Regarding claim 23, the combination of Hu as modified in view of Kim in view of Hall in view of Barberio in view of Perkins discloses the invention as described above and further discloses: 
The combination of Hu as modified in view of Kim fails to explicitly disclose wherein the footbed defines a sole on the exterior surface having treads.
Hall teaches (Paragraph 19, 21 and Figure 2) an analogous orthopedic walker 100 (Paragraph 19 and Figure 3, sports boot 100 is constructed with a unitary body 110 that substantially surrounds a user's foot) wherein the analogous footbed 112 (Paragraph 19 and Figure 2, sole portion 112 receives a bottom of a user’s foot) defines a sole on the exterior surface (Figure 2, outer surface of the sole portion 112 that contacts a ground that the user steps on) having treads 113 (Paragraph 21 and Figure 2, the sole portion 112 includes thicker tread portions 113 that are adapted to engage the ground). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a sole of the footbed of Hu as modified in view of Kim, so that there are treads on an exterior surface of the footbed, as taught by Hall, in order to provide an improved orthopedic walker with a footbed having ground surface engaging treads for increased control, support, and grip when wearing the walker (Hall, Paragraph 21).
Regarding claim 24, the combination Hu as modified in view of Kim in view of Hall in view of Barberio in view of Perkins discloses the invention as described above and further discloses (in Figure 2 of Barberio) wherein the at least one elongate groove 66 extends along either an inner surface (Figure 2, air passageways 66 located at inner base plate 65) or an outer surface of the footbed 84,65,72.
Regarding claim 25, the combination of Hu as modified in view of Kim in view of Hall in view of Barberio in view of Perkins discloses the invention as described above and further discloses wherein the first and second portions (Hu Figure 21, left and right main bodies 216 spaced apart by anterior and posterior opening)have opposing arcuate cross-sections (Perkins, Paragraph 37 and Figures 5-6, 8-10, shell portions 210,212 have anterior 232,234 and posterior 244,246 edges that form opposing arcuate cross-section along and between proximal and distal portions of the shell 214 extending in a posterior-anterior direction along medial plane) along and between proximal and distal portions of the upper receiving section (Hu Figure 21, upper section 216) and extend in posterior and anterior directions toward the median plane (Hu, Figure 21, median plane is given by line XXII, which divides left and right main bodies 216), the first and second portions (Hu Figure 21, left and right main bodies 216 spaced apart by anterior and posterior opening) being configured and dimensioned to enclose (Perkins, Paragraph 27 and Figures 5-6, 8-10, shell portions 210,212 enclose a leg of a user on anterior, posterior, lateral ,and medial sides, forming anterior gap 230 between front edges 232,234 of shell 214 and posterior gap 240 between the rear edges 244, 246 of the shell 214) a lower leg of the user. 
Conclusion
13.	Applicant's amendment changed the scope of the claims, but did not necessitate a new grounds of rejection based on new references. Therefore the rejection from the Non-Final rejection mailed 12/15/2021 is maintained and modified to correspond to the amended claims. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
14. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786   

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786